The purpose of this suit was to set aside proceedings to establish and construct a certain drain known as Ruddiman No. 3 drain in the township of Norton, Muskegon county, Michigan.
The proceedings were under the general drain law (Act No. 316, Pub. Acts 1923 [see as amended *Page 406 
1 Comp. Laws 1929, § 4838 et seq.]). The undisputed facts show that the construction was not a drain but was in fact and law a sewer. The trial court so held and accordingly decreed from which no appeal has been taken. This appeal is by the plaintiffs and the only question involved is their right to recover the assessments levied on their land and paid by them before the validity of the proceedings was determined.
The trial court held that right of recovery was precluded by reason of failure to begin their suit within 30 days from the time of payment as required by statute, 1 Comp. Laws 1929, § 4927, which reads:
"No suit shall be instituted to recover any drain tax or money paid or property sold therefor, or for damages on account thereof, unless brought within thirty days from the time of payment of such money to, or sale of such property by, the collecting officer."
It is conceded that this suit was not begun within the time prescribed. There is no question as to the validity of the statute. The plaintiffs' only contention is that it has no applicability to their case. We are unable to agree with this contention. The time limit for bringing suit is plainly and positively stated without any qualification whatever. It is a reasonable limitation. In express terms it applies to suits for recovery of money paid on illegal drain assessments. In 61 C. J. p. 999, § 1277, it is said:
"If there are special statutes of limitation applicable to actions for the recovery of taxes paid, and such statutes are valid, the action is barred unless brought within the prescribed time after the cause of action has accrued; otherwise it is barred by the same lapse of time which would limit an action for money had and received between private parties." *Page 407 
This text is supported by Lingle v. Township of Elmwood,142 Mich. 194, which held that failure to bring suit within 30 days after payment of an illegal tax was a complete bar to a recovery. See, also, 26 R. C. L. p. 466.
The court correctly held that the plaintiffs were not entitled to recover the assessments paid. The decree is affirmed, with costs of this court to the defendants. The costs in the circuit court belong to the plaintiffs.
WEADOCK, SHARPE, NORTH, and FEAD, JJ., concurred with McDONALD, C. J.